Citation Nr: 1529219	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-11 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE


Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to August 1975.  He served in the Army National Guard from July 1976 to July 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2012 by a Veterans Law Judge no longer employed at the Board.  A transcript is associated with the claims file.  

In July 2013, the Board remanded this claim for additional development.  That same month, the Veteran was notified that the Veteran Law Judge who had conducted the August 2012 hearing was no longer employed at the Board.  The Veteran elected to have an additional hearing at his local regional office.  

In July 2014, the claim was remanded to schedule the new hearing.   The hearing was scheduled in January 2015; however, the Veteran withdrew his request for this hearing in January 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks entitlement to service connection for rheumatoid arthritis.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Initially, the Board notes that the Veteran's service treatment records for his period of active duty from May 1975 to August 1975 are not associated with the claims file.  In the March 2012 statement of the case, the RO indicated that these records were not available for review.  However, there is no documentation in the claims file indicating whether any additional steps were taken to locate these records and there was no formal finding of unavailability or notice to the Veteran detailing the efforts made by the VA to obtain these records.  On remand, additional efforts must be made to obtain the Veteran's service treatment records for his period of active duty, and if no records can be located, the Veteran must be issued a formal finding of unavailability.

The Board also notes that the Veteran indicated that he received treatment from a Dr. K. in 1978.  See February 2014 statement.  The Veteran stated that if these records were needed, the RO should contact the Veteran.  It does not appear that an attempt was made to obtain these records.  On remand, these records should be obtained and associated with the claims file.

Finally, the Board notes that in a May 2012 statement, the Veteran described an injury to his right ankle during a training exercise at Ft. Knox during active duty in 1975.  See May 2012 statement.  The Veteran asserted that ever since that injury he has had problems with his right leg and ankle, until he was finally diagnosed with rheumatoid arthritis by Dr. K.  Id.  To date, none of the VA medical opinions obtained discusses whether the Veteran's current rheumatoid arthritis is causally or etiologically due to the claimed injury to the Veteran's right leg and ankle during active service.  On remand, a medical opinion must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of the Veteran's service treatment records for his period of active duty from May 1975 to August 1975.

If, after making as many attempts as are necessary to obtain any pertinent records, it is determined that the missing service records do not exist or that further efforts to obtain those records would be futile, the AMC/RO should issue a Formal Finding of Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: 

(1) the identity of the records VA was unable to obtain; (2) an explanation of the efforts VA made to obtain the records; (3) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (4) a notice that the Veteran is ultimately responsible for providing the evidence.

2.  The RO/AMC should obtain copies of all treatment records from Dr. K. in New Jersey.  See February 2014 statement.

Additionally, any updated treatment records should be obtained and associated with the claims file.  

If no additional records can be located, a negative response should be associated with the claims file.

3.  After any additional records have been associated with the claims file, obtain an addendum medical opinion.  If deemed necessary by the examiner, afford the Veteran a VA examination for his rheumatoid arthritis.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder as well as the asserted right leg and ankle injury during active service, please offer comments and an opinion whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current rheumatoid arthritis had an onset during active service, is causally or etiologically due to service, or was aggravated (beyond a natural progression) by his time in the National Guard.  

The examiner must note and discuss the Veteran's assertion that the onset of his rheumatoid arthritis occurred after an injury to his right leg and ankle during active duty.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a chronicity of symptoms.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  After completion of the above, the RO/AMC must readjudicate the claim.  

If the issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

5.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




